.       .   _




                OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
    I
                                   AUSTIN
.   .




    Eon.    %kUriOS     ALZlock,   Page   2


            ,'In viaw of ths ahove mentioned Sact situation  you
    submit Sbr the opinion OS this ~cpart.vient the qusstion set
    out in the’ caption hor.eoS, which we have quoted from your
    1cttwr.




                  firticle   3788, Fwviced Civil   statutes   of Texss,   1925,
    p-ov~aes:
                 *Cboct an exaoution egal0s-t the prroj.:erty OS any person
           is ismwd to sn-officer,       ha Ohal. ;:rocecd Y;ith0ut delay to
           levy tha 3wit3 uporl tim p370rtg     of the deSendaht hot exempt
           fro13 excoutionc   uu2esis CithW~?Jj.sQdirGCtCd by ylnintiSS,
           11% a;l,ert, OI' ~al;torney."  (Uadersood.ng 0~~5)
              lrU'ti.CleS 3789, 3790 GDd 3793, r\CWh3Sd civil GtatiJtGEl
    Cl   33xu3, 1925, provide far the ~rocedurc ,t,o .be Sollwmd by the
    orlY.cer exctt~iti~ the writ of, execution,  iihd p0lht Out ho\Vthe
    QffiCfx shall levy the wl”l.t on ran1 proJrsrty or pereoml       property
    OS the defendact,     iS any.



                  WSha.sld an 0fSioer fell or rafwe        to ‘levy upon or .Sell
           hny.‘prsprty    subdeot to axeoution,      wiieh ths eam’r&ht     have
           been done, he aid his suratlos       ~!i!ral.lbe liable   to the party
           entitled   to receive   the money oolleatod      on 3uCh QXeCutiOh
           for the SulJ amunt OS ,t.he debt, interest          cind eostn, to be
           recorersd oh rzntion before We cou,rt fro.? Aloh soid eX%CU-
           tion issued, Sive days srevloua notice thereof beitg given
           to ~nid offJ.cer ard’his    sureticb.”
.   .
           In your 1etlor you ~Cnte t!mt tlro.-;lro.wrtyt       todt,   oil
and gos~leaeehold     estate, vkxlah &ha plaintii’f     has dtimnded. that
the shartff   lory on 1.8 not ownad by ‘%?;a dnfondailt in sxucutibn
but otl thrc contrary   is  owmd  by third  prtioti     rat named ir! the
juQ,m3at OX cxe;eaution* ;;s are tkmcfom          of ~tho opiufoa .tbat
the demnd of tl:e plaintiff      io unr&xmnablo and not sauotioned
by low &WI should nnt be ruspmted by tk:;c shwif'f.            4'lroaman On
m3Outi0ni3, 3000~d aa:tk052, 123~63    m3, :imti0~ 100.



                                     ,.




                                                             ’
.   .   -



            52